Per Curiam.
The cross-complaint against the eodefendant Reynolds Metals Company, Incorporated, is legally sufficient and was properly interposed.
The order should be reversed, with twenty dollars costs and disbursements to the appellant against the defendant-respondent, and the motion to strike out the cross-complaint denied.
Order reversed, with twenty dollars costs and disbursements to the appellant against the defendant-respondent, and motion to strike out the cross-complaint denied.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Dore and Callahan, JJ., dissent.